Citation Nr: 0917941	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, associated with herbicide exposure 

2.  Entitlement to a heart condition, also claimed as 
ventricular tachycardia, secondary to diabetes mellitus, type 
II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1972 to May 1976. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas which, in pertinent part, denied service connection for 
diabetes mellitus type II associated with herbicide exposure, 
and for a heart condition, also claimed as ventricular 
tachycardia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  

The Veteran contends that he was exposed to Agent Orange when 
he was stationed in Nakhon Phanom and Korat Air Force Bases 
in Thailand, and when he was in Laos on duty to repair an OV-
10 reconnaissance plane.  The Veteran argues that defoliant, 
specifically Agent Orange, was used to clear the perimeter at 
both bases and submitted pictures in support of his argument.  
He stated that he witnessed truck tankers and hand-held 
spraying both around and within the perimeters of the two 
bases.  

The service personnel records show that the Veteran was an 
aircraft jet engine mechanic working on OV-10 and T-39 
aircraft as well as CH-53 helicopters.  The records also show 
that he was assigned to the wing's forward operation location 
on temporary duty to maintain the aircraft sent to the 
station.  However the records do not explain exactly where 
the Veteran was or what he was doing during his active 
service. 

VA medical progress reports indicate the Veteran has a 
current diagnosis of diabetes mellitus.  The progress notes 
also demonstrate that the Veteran is being treated by a 
cardiologist; however there are no records from the 
cardiologist in the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service 
personnel file, including copies of any 
and all orders, administrative actions, 
evaluation reports, and citations.  

2. Conduct any and all action to verify 
the Veteran's exposure to Agent Orange.  
Request help from the service department.  
Action to be taken includes, but is not 
limited to: 

After obtaining the Veteran's service 
personnel records request the unit 
histories, operating reports, lessons 
learned, and morning reports to whichever 
units he was assigned, including but not 
limited to 56 CAMS at Nakhon Phanom Air 
Force Base, and 355 FM Sq (TAC).  In 
particular find the forward operating 
location to which he was assigned TDY for 
aircraft maintenance. 

Do any other follow up indicated.  
Document negative results and inform the 
Veteran so that he may attempt to obtain 
the information on his own. 

3.  Obtain the Veteran's complete VA 
medical treatment records including, but 
not limited to, treatments for diabetes 
mellitus type II and any heart conditions. 

4.  Provide appropriate notice to the 
Veteran pertaining to his claims based on 
herbicide exposure.  In particular, 
explain that he may offer as evidence of 
his exposure to herbicides statements of 
members who served with him in south East 
Asia, including but not limited to 
Thailand and Laos, or of individuals, 
including family members and friends, whom 
he may have told about the circumstances 
of his service while stationed there.   

5. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claim for service connection for 
diabetes mellitus type II and a heart 
condition, including ventricular 
tachycardia, including secondary to 
diabetes mellitus type II with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If either decision remains 
adverse to the Veteran, furnish him with a 
SSOC and afford a reasonable period of 
time within which to respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

